This is a companion case of Monroe Motor Express v. Jackson,
ante, and is controlled by the rulings therein made. It follows that the judge erred in overruling the general grounds of the motion for a new trial of the defendant, American Fidelity  Casualty Co. Inc.
Pursuant to the act of the General Assembly, approved March 8, 1945 (Ga. L. 1945, p. 232), requiring that the full court consider any case in which one of the Judges of a division may dissent, and there being a dissent on motion for rehearing, this case was considered and decided by the court as a whole, on a motion for rehearing, and after consideration of the motion the former judgment entered in this case is concurred in by a majority of the six Judges of this court, the motion for a rehearing is denied, and the judgment of the trial court is reversed.
Judgment reversed. Broyles, C. J., Sutton, P. J., MacIntyre, Felton, and Gardner, JJ., concur. Parker, J., dissents.
         DECIDED JUNE 26, 1946. REHEARING DENIED JULY 25, 1946.